 

Exhibit 10.1

SALE, CONTRIBUTION AND ASSIGNMENT AGREEMENT

THIS SALE, CONTRIBUTION AND ASSIGNMENT AGREEMENT (this “Agreement”), dated as of
August 8, 2018, is between AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware
limited partnership (“ATAX”) and ATAX TEBS IV, LLC, a Delaware limited liability
company (the “Sponsor”).

W I T N ES S E T H:

Capitalized terms used herein and not otherwise defined in this Agreement shall
have the meanings set forth in the Bond Exchange, Reimbursement, Pledge and
Security Agreement, dated as of August 1, 2018 (“Reimbursement Agreement”),
between the Federal Home Loan Mortgage Corporation (“Freddie Mac”) and the
Sponsor.  

WHEREAS, ATAX is the sole economic member of the Sponsor;

WHEREAS, ATAX is the owner of certain Custody Receipts (the “Bonds”) which
evidence a beneficial ownership in certain multifamily housing revenue bonds
listed on Schedule I hereto;

WHEREAS, concurrently with delivery of this Agreement, ATAX is causing the
Sponsor, pursuant to the Reimbursement Agreement, to deposit the Bonds with
Freddie Mac in exchange for two or more series of certificates (collectively,
the “Certificates”) evidencing undivided beneficial interests in the Bonds
related to the series of certificates;

WHEREAS, pursuant to the Credit Enhancement, Freddie Mac has agreed to guaranty
certain payments due on the Class A Certificates;

WHEREAS, ATAX desires to cause the Class A Certificates to be sold to investors
and to have Freddie Mac guaranty payments due on the Class A Certificates and to
have the Sponsor retain the Class B Certificates;

WHEREAS, ATAX will gain substantial benefit by causing the Sponsor to enter into
the transactions contemplated by the Reimbursement Agreement; and

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration and the mutual terms and covenants contained herein, the
parties hereto agree as follows:

Section 1.  Definitions.  As used in this Agreement, the following terms shall,
unless the context otherwise requires, have the meanings provided below (such
meanings to be equally applicable to the singular and plural forms of the terms
defined).  Capitalized terms used, but not defined, herein shall have the
meaning assigned to such terms in the Reimbursement Agreement.

“Agreement” means this Sale, Contribution and Assignment Agreement and all
amendments hereof and supplements hereto.

 

--------------------------------------------------------------------------------

 

“Closing Date” means August 8, 2018.

Section 2. Sale, Contribution and Assignment.  For value received, ATAX does
hereby, effective as of the Closing Date, sell, contribute, assign, transfer and
otherwise convey, or cause to be sold, contributed, assigned, transferred and
conveyed to the Sponsor, including causing assignment directly to Freddie Mac
for the benefit of the Sponsor (collectively, the “Transfer”), without recourse,
all right, title and interest of ATAX in and to the Bonds, all payments due
thereon, all rights held by ATAX as holder of the Bonds and, if applicable, as
the Bondholder Representative in, to and under the Bonds and related Bond
Documents, and the proceeds of any and all of the foregoing.  The Bonds will be
transferred to the Sponsor in part as a sale, for an amount equal to the
proceeds of the sale of the Class A Certificates minus costs of the transactions
contemplated by the Sponsor Documents, as a capital contribution.

The Sponsor hereby accepts the Transfer of the Bonds.  Simultaneously with the
Transfer, the Sponsor is depositing the Bonds with Freddie Mac as contemplated
by the Reimbursement Agreement.

Section 3.  Assignment Procedures.  ATAX, on or before the Closing Date, shall
cause each of the Bonds to be delivered, via DTC, to or at the direction of the
Sponsor.

Section 4.  Representations and Warranties of ATAX.  ATAX hereby represents and
warrants to the Sponsor that as of the Closing Date:

(i)Due Authorization, Execution and Validity.  This Agreement has been duly
authorized by ATAX, is valid and binding agreement of ATAX, and is enforceable
in accordance with its terms except as may be limited by bankruptcy, insolvency,
reorganization, moratoriums, liquidation or readjustment of debt or similar laws
affecting the enforcement of creditors’ rights generally and as may be limited
to the effect of general principles of equity.

(ii)Organization and Existence.  ATAX (i) is a limited partnership duly
organized and existing pursuant to the laws of the State of Delaware, (ii) has
the corporate power and authority to own its properties and to carry on its
business as now being conducted and as contemplated hereby, and (iii) has the
corporate power and authority to execute and perform all of its undertakings
hereunder.

(iii)No Violation.  The execution and performance by ATAX of this Agreement
(i) will not violate in any material respect or, as applicable, have not
violated in any material respect any provision of any law, rule or regulation
binding upon ATAX or any order of any court or other agency or government having
jurisdiction over ATAX, and (ii) will not violate in any material respect, or as
applicable, have not violated in any material respect any provision of any
indenture, agreement or other instrument to which ATAX is a party or is
otherwise subject, or result in the creation or imposition of any lien, charge
or encumbrance of any nature except, in each case, as contemplated by the
Sponsor Documents or this Agreement or as would not reasonably be expected to
have a material adverse effect on ATAX’s ability to perform its respective
obligations hereunder or under the ATAX Documents.

2

--------------------------------------------------------------------------------

 

(iv)Fair Value. ATAX has received reasonably equivalent value and fair
consideration for the Bonds that it has sold and assigned to the Sponsor.

(v)Good Title; Absence of Liens; Security Interest.  Immediately prior to the
transfer to the Sponsor, ATAX is the owner of, and has good and marketable title
to, the Bonds that it sold and assigned to the Sponsor free and clear of all
liens, and has full right, corporate power and lawful authority to assign,
transfer and pledge such Bonds.

(vi)Solvency; Fraudulent Conveyance.  ATAX is solvent and will not be rendered
insolvent by the transactions contemplated by this Agreement and, after giving
effect to such transactions, ATAX will not be left with an unreasonably small
amount of capital with which to engage in its business.  ATAX does not intend to
incur, or believes that it has incurred, debts beyond its ability to pay such
debts as they mature.  ATAX does not contemplate the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
ATAX or any of its assets.  ATAX is not transferring (or causing to be
transferred) the Bonds to the Sponsor and is not causing any affiliate of ATAX
to transfer any Bonds to the Sponsor, and is not causing the Sponsor to transfer
any Bonds to Freddie Mac, all as contemplated by the Sponsor Documents, with any
intent to hinder, delay or defraud any of ATAX’s or its affiliates’ creditors.

(vii)Bonds.  With respect to the Bonds, ATAX makes the representations and
warranties set forth in Section 2.1 of the Reimbursement Agreement, as if such
representations and warranties are set forth herein.  

Section 5.  Representations and Warranties of the Sponsor.  The Sponsor hereby
represents and warrants to ATAX that as of the Closing Date:

(i)Due Authorization, Execution and Validity.  This Agreement has been duly
authorized by the Sponsor, is valid and binding agreement of the Sponsor, and is
enforceable in accordance with its terms except as may be limited by bankruptcy,
insolvency, reorganization, moratoriums, liquidation or readjustment of debt or
similar laws affecting the enforcement of creditors’ rights generally and as may
be limited to the effect of general principles of equity.

(ii)Organization and Existence.  The Sponsor (i) is a limited liability company
duly organized and existing pursuant to the laws of the State of Delaware,
(ii) has the power and authority to own its properties and to carry on its
business as now being conducted and as contemplated hereby, and (iii) has the
power and authority to execute and perform all of its undertakings hereunder.

(iii)No Violation.  The execution and performance by the Sponsor of this
Agreement (i) will not violate in any material respect or, as applicable, have
not violated in any material respect any provision of any law, rule or
regulation binding upon the Sponsor or any order of any court or other agency or
government having jurisdiction over the Sponsor, and (ii) will not violate in
any

3

--------------------------------------------------------------------------------

 

material respect, or as applicable, have not violated in any material respect
any provision of any indenture, agreement or other instrument to which the
Sponsor is a party or is otherwise subject, or result in the creation or
imposition of any lien, charge or encumbrance of any nature except, in each
case, as contemplated by the Sponsor Documents or this Agreement or as would not
reasonably be expected to have a material adverse effect on the Sponsor’s
ability to perform its respective obligations hereunder or under the Sponsor
Documents.

(iv)Solvency; Fraudulent Conveyance.  The Sponsor is solvent and will not be
rendered insolvent by the transactions contemplated by the Sponsor Documents
and, after giving effect to such transactions, the Sponsor will not be left with
an unreasonably small amount of capital with which to engage in its
business.  The Sponsor does not intend to incur, or believes that it has
incurred, debts beyond its ability to pay such debts as they mature.  The
Sponsor does not contemplate the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of the Sponsor
or any of its assets.  The Sponsor is not transferring the Bonds to Freddie Mac,
all as contemplated by the Sponsor Documents, with any intent to hinder, delay
or defraud any of the Sponsor’s creditors.

Section 6.  Characterization of Transfer.  It is the express intention of the
parties hereto that the transfer and assignment of the Bonds by ATAX to the
Sponsor be, and be construed as, an absolute sale and transfer to the Sponsor
and not as a secured borrowing or a pledge of the Bonds by ATAX to the Sponsor
to secure a debt or other obligation of ATAX.  ATAX will record the transaction
as a sale from ATAX to the Sponsor; provided however, that due to consolidation
of the Sponsor with ATAX under GAAP, the sale transaction will be presented on
the consolidated financial statements of ATAX and the Sponsor as a secured
financing for GAAP and, therefore, the Class A Certificates will be reported as
debt on the consolidated financial statements of ATAX.  However, in the event
that, notwithstanding the aforementioned intent of the parties, the Bonds are
held to be property of ATAX, then, and exclusively and solely in such event, it
is the express intent of the parties that such conveyance be deemed to be a
pledge of the Bonds by ATAX to the Sponsor to secure a debt or other obligation
of ATAX and this Agreement shall also be deemed to be a security agreement
within the meaning of Articles 8 and 9 of the New York Uniform Commercial Code.

Section 7.  Headings.  The various headings in this Agreement are included for
conveyance only and shall not affect the meaning or interpretation of any
provision of this Agreement.  References in this Agreement to section names or
numbers are to such sections of this Agreement.

Section 8.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

Section 9.  Counterparts.  This Agreement may be executed in two or more
counterparts each of which shall be an original, but all of which together shall
constitute one and the same instrument.

[signatures on next page]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Sale, Contribution and
Assignment Agreement to be duly executed as of the date specified above.

 

AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership

 

 

 

By:

 

AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership

Its:

 

General Partner

 

 

 

 

 

By:

 

BURLINGTON CAPITAL LLC, a Delaware limited liability company

 

 

Its:

 

General Partner

 

 

 

 

 

 

 

By:

 

/s/ Craig S. Allen

 

 

 

Craig S. Allen

 

 

 

Chief Financial Officer

[SIGNATURE PAGE TO THE SALE, CONTRIBUTION AND ASSIGNMENT AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

ATAX TEBS IV, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership

Its:

 

Sole Member

 

 

 

 

 

 

 

By:

 

AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership

 

 

Its:

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

BURLINGTON CAPITAL LLC,

 

 

 

 

 

 

a Delaware limited liability company

 

 

 

 

Its:

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Craig S. Allen

 

 

 

 

 

Craig S. Allen

 

 

 

 

 

Chief Financial Officer

[SIGNATURE PAGE TO THE SALE, CONTRIBUTION AND ASSIGNMENT AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

BONDS

The Custodial Receipts (numbered CR-55 to CR-079) issued pursuant to the Custody
Agreement, dated as of August 7, 2018, between ATAX and U.S. Bank National
Association, as Custodian, relating to each series of Bonds referenced below:

1.Washington State Housing Finance Commission, Multifamily Housing Revenue Bonds
(15 West Apartments Project) Series 2014A

2.Public Finance Authority Multifamily Housing Revenue Bond (Berrendo Square
Apartments Project) Series 2015A

3.City of Dallas Housing Finance Corporation, Multifamily Housing Revenue Bonds
(Bruton Apartments) Series 2014

4.South Carolina State Housing Finance and Development Authority Multifamily
Housing Revenue Bond (Columbia Gardens) Series 2015

5.Public Finance Authority Multifamily Housing Revenue Bonds (Companion at
Thornhill Apartments Project) Series 2016

6.Public Finance Authority Multifamily Housing Revenue Bonds (Concord at
Gulfgate Apartments Project) Series 2015A

7.Public Finance Authority Multifamily Housing Revenue Bonds (Concord at Little
York Apartments Project) Series 2015 A

8.Public Finance Authority Multifamily Housing Revenue Bonds (Concord at
Williamcrest Apartments Project) Series 2015A

9.Golden State Finance Authority Multifamily Housing Revenue Bonds (Courtyard
Apartments Project) 2016 Series G-1

10.Texas Department of Housing and Community Affairs Multifamily Housing Revenue
Bonds (Decatur-Angle Apartments) Series 2014

11.Golden State Finance Authority Multifamily Housing Revenue Bonds (Harmony
Court Bakersfield Apartments Project) 2016 Series E-1

12.Golden State Finance Authority Senior Housing Revenue Bonds (Harmony Terrace
Apartments Project) 2016 Series I-1

13.Golden State Finance Authority Multifamily Housing Revenue Bonds (Las Palmas
II Apartments Project) 2016 Series A-1

14.Public Finance Authority Multifamily Housing Revenue Bond (Laurel Crossings
Apartments Project) Series 2015A

15.Capital Area Housing Finance Corporation Multifamily Housing Revenue Bonds
(Oaks at Georgetown Apartments Project) 2016 Series A-1

16.San Antonio Housing Trust Finance Corporation Multifamily Housing Revenue
Bonds (Palo Alto Apartments) Series 2015

 

--------------------------------------------------------------------------------

 

17.Golden State Finance Authority Multifamily Housing Revenue Bonds (San Vicente
Townhomes Project) 2016 Series C-1

18.Golden State Finance Authority Senior Housing Revenue Bonds (Seasons Lakewood
Apartments Project) 2016 Series H-1

19.Golden State Finance Authority Senior Housing Revenue Bonds (Seasons San Juan
Capistrano Apartments Project) 2016 Series F-1

20.Golden State Finance Authority Senior Housing Revenue Bonds (Seasons at Simi
Valley Apartments Project) 2015 Series A-1

21.Golden State Finance Authority Multifamily Housing Revenue Bonds (Summerhill
Family Apartments Project) 2016 Series D-1

22.Golden State Finance Authority Multifamily Housing Revenue Bonds (Sycamore
Walk Project) 2015 Series B-1

23.Golden State Finance Authority Multifamily Housing Revenue Bonds (Village at
Madera Apartments Project) 2016 Series B-1

24.South Carolina State Housing Finance and Development Authority Multifamily
Rental Housing Revenue Bonds (Village at River’s Edge) Series 2015

25.South Carolina State Housing Finance and Development Authority Multifamily
Housing Revenue Bonds (Willow Run Apartments) Series 2015

I-2